MEMORANDUM OPINION
                                            No. 04-12-00184-CV

                                         IN RE Erica Ann PEREZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 4, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 26, 2012, relator filed a petition for writ of mandamus.                   The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2010-PA-02809, In the Interest A.A.R., pending in the 45th Judicial
District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding. However, relator’s
complaint is directed at the Honorable Cathy Stryker, presiding judge of the 224th Judicial District Court, Bexar
County, Texas.